Name: Commission Regulation (EEC) No 2528/82 of 17 September 1982 postponing the date for the take-over and amending certain selling prices of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/ 1 8 Official Journal of the European Communities 18 . 9 . 82 COMMISSION REGULATION (EEC) No 2528/82 of 17 September 1982 postponing the date for the take-over and amending certain selling prices of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 984/81 , the date '1 April 1982' is hereby replaced by '1 June 1982'. Article 2 Annex I to Regulation (EEC) No 984/81 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 2266/82 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 April 1982 ; whereas the situation regarding these stocks is such that this , date should be replaced by 1 June 1982 ; Whereas, in the light of current market trends, the selling price of certain forequarters and hindquarters should be altered ; Whereas its seems necessary to allow Italy to reserve certain quantities of meat held by its intervention agency for the sales provided for by Commission Regulation (EEC) No 2374/79 (4), as last amended by Regulation (EEC) No 2527/82 (*), in respect of meat intended for certain welfare institutions and bodies ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 3 The Italian intervention agency is authorized to reserve certain quantities of the meat referred to in Article 1 of Regulation (EEC) No 984/81 for sale at prices fixed in advance tc. certain welfare institutions and bodies, pursuant to Regulation (EEC) No 2374/79, up to a limit of 800 tonnes for the period up to 31 October 1982. Article 4 This Regulation shall enter into force on 23 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24. 0 OJ No L 99, 10 . 4 . 1981 , p . 34 . (3) OJ No L 243, 18 . 8 . 1982, p . 5 . (4) OJ No L 272, 30 . 10 . 1979, p. 16 . (5) See page 15 of this Official Journal . 18 . 9 . 82 Official Journal of the European Communities No L 269 / 19 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Salgspris i ECU pr. 100 kg af produkterne (') Verkaufspreise in ECU je 100 kg des Erzeugnisses (') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ¹Ã  ECU Ã ¬Ã ½Ã ± 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (') Selling price in ECU per 100 kg of product (') Prix de vente en Ecus par 100 kilogrammes de produits (') Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (') BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten , stammend von : Bullen A 205,000  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 263,000 BELGIQUE/BELGIE  Quartiers avant, dÃ ©coupe droite a 8 cÃ ´tes, provenant des :  Voorvoeten , recht afgesneden op 8 ribben , afkomstig van : Taureaux 55 % / Stieren 55 % 205,000  Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben , afkomstig van : Taureaux 55 % / Stieren 55 % 263,000 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben , idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Stude 1 183,000 Tyre P 1 89,700 Ungtyre 1 200,000  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte "pistoler «, a f : Stude 1 263,000 Tyre P 274,400 Ungtyre 1 291,000  Bagfjerdinger, lige udskÃ ¥ret med 5 ribben af : Stude 1 253,300 Tyre P 264,500 Ungtyre 1 280,000 (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan, der lig ­ ger inde med produkterne, er hjemmehÃ ¸rende , tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndi ­ gen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t . (') Ã £Ã Ã ®Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ¬ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ­Ã ºÃ Ã ¿Ã  Ã Ã ¿Ã Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã , Ã Ã Ã  Ã  ­ ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã  Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹ Ã ±Ã Ã Ã ¬, Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿ ­ Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ¬Ã Ã ¹9 . 1805 /77 . (') Where the products are stored outside the Member State where the intervention agency respon ­ sible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77 . (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont releve l'organisme d'interven ­ tion dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n 0 1805/ 77 . (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo d'in ­ tervento detentore , detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77 . (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert , worden deze prijzen aangepast overeenkomstig de bepalin ­ gen van Verordening (EEG) nr. 1805/77 . No L 269/20 Official Journal of the European Communities 18 . 9 . 82 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U , R et O 194,639 Jeunes bovins U, R et O 194,639  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U et R 272,117 BÃ ufs O 255,520 Jeunes bovins U et R 272,117 Jeunes bovins O 255,520  Quartiers avant, dÃ ©coupe droite Ã 10 cÃ ´tes, provenant des : BÃ ufs U, R et O 206,000 Jeunes bovins U, R et O 206,000  Quartiers arriÃ ¨re, dÃ ©coupe Ã 3 cÃ ´tes, provenant des : BÃ ufs U et R 262,000 BÃ ufs O 246,000 Jeunes bovins U et R 262,000 Jeunes bovins O 246,000 IRELAND 205,000 205,000 261,000 261,000  Forequarters, straight cut at 10th rib, from : Steers 1 Steers 2  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers 1 Steers 2  Hindquarters, 'pistola ' cut at eighth rib, from Steers 1 Steers 2 193,000 193,000 271,000 271,000 ITALIA  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 195,000 Vitelloni 2 188,000  Quarti posteriori, taglio a 8 costole, detto pistola, provenienti dai : Vitelloni 1 276,000 Vitelloni 2 265,800  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 195,000 Vitelloni 2 188,000  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 276,000 Vitelloni 2 265,800 NEDERLAND  Voorvoeten , afgesneden op 5 ribben , waarbij de flank, de platte ribben en de naborst aan de voorvoet vastzitten , afkomstig van : Stieren , le kwaliteit  Voorvoeten , recht afgesneden op 8 ribben , afkomstig van : Stieren , le kwaliteit  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van Stieren , le kwaliteit Vaarzen , le kwaliteit 194,000 205,000 263,000 252,000 18 . 9 . 82 Official Journal of the European Communities No L 269/21 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at 10th rib, from : Steers M 1 79,000 Steers H 1 79,000  Hindquarters, straight cut at third rib, from : Steers M 281,000 Steers H 281,000  Hindquarters, 'pistola ' cut at eighth rib, from : Steers M 292,000 Steers H 292,000 B. Northern Ireland  Forequarters, straight cut at 10th rib, from : Steers L/M 1 79,000 Steers L/H 1 79,000 Steers T 1 79,000  Hindquarters, straight cut at third rib, from : Steers L/M 281,000 Steers L/H 281,000 Steers T 281,000  Forequarters, cut at fifth rib, with thin flank included in the forequarter, from : Steers L/M 1 69,000 Steers L/H 1 69,000 Steers T 169,000  Hindquarters, 'pistola ' cut at eighth rib, from : Steers L/M 292,000 Steers L/H 292,000 Steers T 292,000